Citation Nr: 0614369	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hiatal hernia, to 
include as secondary to PTSD.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart condition, 
to include as secondary to PTSD.  

4.  Entitlement to service connection for arthritis of the 
hips, knees, and back, to include as secondary to PTSD.    


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1973.  
Subsequently, the veteran also had Army National Guard duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In addition, in a January 2004 statement, the veteran 
withdrew from the appeal the issues of service connection for 
hypothyroidism, chronic constipation, depression, migraine 
headaches, glaucoma, asthma, gastrointestinal bleeding, and 
entitlement to a temporary total disability rating (TDIU).  
38 C.F.R. § 20.204(b) (2005).  Thus, these matters are not 
currently before the Board.

In June 2004, the veteran was notified that he had 90 days to 
submit additional evidence.  The Board notes that the veteran 
submitted additional evidence (a PTSD stressor statement and 
duplicates of service personnel records (SPRs)) received in 
February 2005, beyond the 90 day period without a waiver of 
RO consideration and without an explanation as why the 
evidence was late.  

In accordance with the applicable regulation, the Board will 
not consider the personal stressor statement regarding PTSD.  
The Board refers the evidence to the RO for the appropriate 
action.  See 38 C.F.R. §§ 20.800, 20.1304 (2005).  In any 
event, in light of the decision below, the issue is rendered 
moot.

The veteran's Congressman also submitted timely pertinent 
evidence on behalf of the veteran within 90 days in July 2004 
to include VA outpatient treatment records regarding PTSD and 
a lay statement from the veteran's spouse.  Since such 
evidence did not include a waiver of RO consideration, the 
Board refers it to the RO as part of the remand for the 
veteran on the PTSD issue discussed below.  See generally 
38 C.F.R. §§ 20.800, 20.1304 (2005). 

The issues of service connection for PTSD, service connection 
for arthritis, and new and material evidence for hiatal 
hernia and a heart condition, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a February 
2002 rating decision; it notified the veteran of the denial 
but he did not initiate an appeal.

2.  Evidence received since the February 2002 rating decision 
in regard to PTSD is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of February 2002 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
February 2002 rating decision to reopen a claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the claim for PTSD, the RO denied service 
connection for a PTSD in a February 2002 rating decision.  It 
gave the veteran notice of this denial, but he did not 
initiate an appeal.  Therefore, that RO rating decision is 
final.  38 U.S.C.A.  § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2005).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  Those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  The RO received the petition 
to reopen the claim for PTSD in November 2002.  Therefore, 
the amended regulations are for application.

The Board notes that in the June 2003 rating decision, the RO 
explained that it had reopened the veteran's claim for PTSD 
based on new and material evidence, but denied the claim on 
the merits.  However, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for PTSD before proceeding 
to the merits on appeal.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a PTSD in a February 
2002 rating decision because it found that there was 
insufficient corroboration of the veteran's claimed in-
service stressor - a helicopter crash.   

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the February 2002 rating decision.  Specifically, a 
Department of the Navy Aircraft Accident Report verifies that 
a helicopter crash resulting in a fatality occurred in June 
of 1972 when the veteran was serving abroad the USS Standley.  
Thus, this evidence provides some corroboration of the 
veteran's claimed in-service stressor.  Accordingly, the 
evidence relates to an unestablished fact necessary to 
substantiate the PTSD claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  As new and material evidence has been received, 
the claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108.    


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To that extent, the 
appeal is granted.


REMAND

As discussed above, the claim for service connection for PTSD 
is reopened.  However, before addressing the merits of the 
claim, the Board finds that additional development is 
required.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.

The veteran has described the following stressful event: the 
veteran witnessed a helicopter crash in June 1972 (the 
veteran originally said June 2001) while on board the USS 
Standley.  Three servicemen survived the crash, while one 
serviceman died.  The veteran has indicated he was "close" 
with the serviceman that died in the crash as he knew him 
through the veteran's assignment as the ship's barber.  The 
veteran claims that he has experienced guilt as a result of 
the crash because he was supposed to be in the helicopter 
with the other servicemen that day but did not go.  

However, in contrast, he has also indicated that he felt 
guilty because he was responsible for the maintenance of the 
aircraft (see private Coastal Psychology report from December 
2002).  SPRs and the veteran's own statements would 
contradict this contention given that the veteran has 
indicated he was the ship's barber and his DD Form 214 lists 
his military occupational specialty as merely a ship's 
serviceman (SH), not an aircraft mechanic, providing 
important evidence against this claim. 

The veteran also claims a 2nd in-service stressor when he 
witnessed a friend nearly commit suicide with a gun.  This 
stressor is not verified or verifiable.  
In any event, current VA outpatient treatment records from 
May through June of 2004 and the above private medical record 
show a diagnosis of PTSD as the result of the helicopter 
crash and the near suicide of a friend.  The veteran has 
participated in PTSD outpatient treatment.  However, prior VA 
treatment records and private medical record have diagnosed 
the veteran with depression, generalized anxiety disorder, 
and dysthymia related to personal and family issues (see 
private records dated in November 2000 from "F.C.," MD. and 
VA outpatient records from May 2000 to November 2000), 
providing more evidence against this claim.  

The Board finds that an additional medical opinion is 
required to clarify what psychiatric condition, if any, the 
veteran is suffering from, and if he has PTSD as the result 
of any of the two stressors the veteran has asserted.  

Second, the most recent statement of the case (SOC) was 
issued in April 2004.  Additional evidence has been 
associated with the claims file since that SOC was issued, 
specifically VA treatment records, a lay statement by the 
veteran's spouse, and PTSD stressor statements by the 
veteran.  The evidence is pertinent in that it relates to the 
veteran's claim for PTSD.     

In the absence of a more current supplemental statement of 
the case (SSOC), the record does not demonstrate that such 
additional evidence has first been considered by the Agency 
of Original Jurisdiction (AOJ).  Pursuant to 38 C.F.R. § 
20.1304 (2005), pertinent evidence received by the Board 
under this section necessitates a return of the case to the 
AOJ for review, consideration and preparation of a SSOC prior 
to a Board decision unless there has been a waiver of such 
referral.  No such waiver is of record.  A remand is required 
for the RO to consider the additional evidence.    

Third, with respect to the veteran's service connection claim 
for arthritis, a review of the claims folder fails to reveal 
a Veterans Claims Assistance Act of 2000 (VCAA) notice letter 
that provides the notice contemplated by 38 U.S.C.A. § 
5013(a) and 38 C.F.R. § 3.59.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  In this respect, the November 2002 
VCAA letter does not address his service connection claim for 
arthritis.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 C.F.R. 
§ 3.159(b)(1).  The notice should indicate what information 
or evidence should be provided by the claimant and what 
information or evidence VA will attempt to obtain on the 
claimant's behalf.  The notice should also ask the appellant 
to provide any evidence in his possession that pertains to 
the claim. Id.  

Therefore, a remand to the RO is required in order to correct 
this deficiency.  The Board regrets the additional delay that 
will result from this remand, but finds it necessary in order 
to ensure that the veteran has received all notice required 
by law.
 
Fourth, with regard to the claim to reopen for a heart 
condition and hiatal hernia, during the pendency of these 
appeals, on March 31, 2006, the Court issued a decision in 
the appeal of Kent v. Nicholson, No. 04-181, which held, in 
pertinent part, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require the VA by way of a specific 
notice letter to (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  

In this regard, although the November 2002 VCAA notice letter 
defines what new and material evidence is, it does so under 
the prior standard of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which was in effect for claims filed before August 29, 
2001.  The veteran's claim to reopen in this case was filed 
in November of 2002.  As a result, the veteran should have 
been advised by way of a VCAA notice letter of the amended 
version set forth under 38 C.F.R. § 3.156(a) (2005).  

Furthermore, no letter has specifically advised the veteran 
of what specific evidence would be required to substantiate 
the element or elements needed for service connection for 
hiatal hernia and a heart condition that were found 
insufficient in the prior denial on the merits.  The RO's 
February 2002 rating decision is the final decision on the 
merits in this case.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R.  §§ 3.160(d), 20.200, 20.302, 20.1104 (2005).  

In this decision, the Board denied service connection for a 
heart condition and hiatal hernia on the merits on the basis 
that there was insufficient evidence that any currently 
diagnosed heart condition or hiatal hernia was incurred or 
caused by military.  Therefore, the veteran is entitled to 
the proper VCAA notice on these issues per the Kent decision.            

The veteran himself is asked to provide any further 
information regarding his conditions on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the service connection 
claim for arthritis and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  The notice should also ask 
the appellant to provide any evidence in 
his possession that pertains to the 
claim.  The notice must comply with 
38 C.F.R. § 3.159(b)(1) and also the 
recent United States Court of Appeals 
for Veterans Claims (Court) decision in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) .  

2.	The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information 
necessary to reopen the claims for a 
heart condition and hiatal hernia, 
(i.e., describes what new and material 
evidence is under the current standard); 
and (2) notifies the veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
on the merits (i.e., any current heart 
condition that is related to service and 
hiatal hernia related in any way to 
service).  This notice is outlined by 
the Court in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006).  

3.	The veteran is to be afforded an 
examination to determine the appropriate 
diagnosis or diagnoses for any current 
psychiatric disorder present to include 
PTSD.  The veteran is hereby advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

      Based on a comprehensive review of 
the claims folder, to include VA 
outpatient records from May 2000 to 
June 2004, a private Coastal Psychology 
report from December 2002, and a 
Department of the Navy Aircraft 
Accident Report from June of 1972, as 
well as a current examination of the 
veteran, the examiner is asked to 
provide a diagnosis for any psychiatric 
disorder present.  If one of the 
current diagnoses is PTSD, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability) that the PTSD is 
related to the veteran's period of 
active duty service from April 1969 to 
January 1973 and the sole stressor 
confirmed above  (the veteran appears 
to have witnessed a helicopter crash in 
June 1972).   

      The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should include a complete explanation 
with his or her opinion, based on 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinions, the examination 
report should so state.

4.   After completing any additional 
necessary development, the RO should 
readjudicate the service connection for 
PTSD, service connection for arthritis, 
and the claims to reopen for hiatal 
hernia and a heart condition, 
considering any new evidence secured 
since the April 2004 SOC.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


